Davis, P. J.
(dissenting):
I should concur with my brethren if requests had been presented which arose out of anything said in the course of the charge, making in the estimation of counsel further explanation necessary, or out of the rulings on the requests already presented ; but in this case the request was substantially a repetition of one already presented and on which the learned judge had already charged, and it was presented for the purpose of asking the court to charge in its exact language. To refuse to do that was no error. The judge had already charged on the subject and was not bound to take his words from the mouth of the counsel. The judge said it is true, that he would receive no further requests and that remark was excepted to, but that exception raises no material question because no further requests were offered. The declaration of the court did the defendant no injury because it is not shown that he desired to present any further requests beyond the one just refused. If erroneous the remai'k was under the circumstances harmless and the exception to it of no value.
To make such a refusal ground of error it must appear that further requests were presented, and what they were, and that they were material to the issue, or some issue of the case, or to correct some misapprehension or mistake of the court, or to save some right of exception to the charge important to the party.
The exception in this case to the general refusal raises only a question of general practice, not one of particular injury, and ought not, therefore, to be settled at the expense of the plaintiff.
1 think the exception not well taken and that the judgment should be affirmed.
Judgment reversed, new trial granted, costs to abide event.